DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 12-19, 21 and 22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to cell prioritization for cell (re)selection in the next generation networks.
The closest prior of records fails to teach the allowable features of claims 1-6, 12-19, 21 and 22.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claims 1 and 14, the claimed limitations “receiving, by the UE while connected to a 5th Generation Core (5GC) network, a target Evolved Universal Terrestrial Radio Access (E-UTRA) frequency carrier indication via UE-specific downlink (DL) control signaling, the target E-UTRA frequency carrier indication being associated with a target core network (CN) type and redirecting the UE to a target E-UTRA frequency carrier;
transitioning from an RRC Connected State to an E-UTRA RRC Inactive state based on the UE-specific DL control signaling;
selecting a suitable cell in a plurality of suitable cells associated with the target E-UTRA frequency carrier while the UE is in the E-UTRA RRC Inactive state, wherein the suitable cell is selected without determining a suitable CN type for the UE; and
after selecting the suitable cell, determining an Evolved Packet Core (EPC) network as the suitable CN type for the UE” and as for independent claim 12, the claimed limitations “sending to the UE a first offset value and a second offset value to be used by the UE when the UE measures a signal strength and a signal quality of a candidate cell in a cell (re)selection procedure,
wherein the UE adds the first offset value to the measurement after determining that the candidate cell supports at least a 5th Generation Core 5GC network connection, and the UE subtracts the second offset value from the measurement when the candidate cell does not support the 5GC network connection” are considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 03/12/2022